Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147917                                                                                                Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  MONIQUE BAKER MCCORMICK,                                                                                 David F. Viviano,
           Plaintiff-Appellant,                                                                                        Justices

  v                                                                  SC: 147917
                                                                     COA: 315171
                                                                     Wayne CC: 13-001383-AW
  BURTON MYRON LELAND,
          Defendant-Appellee,
  and
  WAYNE COUNTY CLERK,
          Intervenor-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 8, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 28, 2014
           p0224
                                                                                Clerk